DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Applicant’s election of Group I, Species R1, X4, D1, A1, and  B3 (i.e. claims 1-5, 7-14, 16, and 18-19) with traverse in the reply filed on 07/12/2022 is acknowledged.
The traversal is on the ground(s) that the multiple groups and species can be searched together without an undue burden because the search of elected group and species will likely provide a proper search for non-elected groups and species. This is found not to be persuasive because: 1) Applicant fails to provide commensurate evidence that the search is coextensive and that there is not an undue burden; 2) Although there may be some overlap of the search for the inventions there is nothing to indicate that the search would be coextensive; and 3) the examination on the merits of method claims differs from that of product claims. Therefor the extra search and/or examination burden for addressing multiple inventions and species poses a serious burden to the examiner. Therefore, the requirement is still deemed proper and is therefore made FINAL.
Accordingly, claim(s) 1-5, 7-14, 16, and 18-19 is/are examined herein.
Claim Objections
Claim(s) 9 is/are objected to because of the following informalities: 
In claim 9,  “ethylene glycol” is repeated twice in the claim, once in line 2 and another time in line 7. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5, 7-14, 16, and 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “X-” in the claimed formula which is indefinite. The scope/meaning of X- is undefined. Thus, the scope of the claim is indefinite. 
Claim 1 recites the limitation “R1, R2, and R3 may be identical or different and may each be, independently of one another, a linear or branched C1 to C8 alkyl group” which is indefinite. The phrases “may be” and “may each be” cause ambiguity to whether or not the limitations following the phrases are required by the claim. Examiner recommends applicant to change the limitation to --R1, R2, and R3 are, independently of one another, a linear or branched C1 to C8 alkyl group, and the linear or branched C1 to C8 alkyl group is identical or different-- or similar language.    
Claim(s) 2-5 and 7-10 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 11 has the same 112b issues as claim 1 above. 
Claim(s) 12-14, 16, and 18-19 is/are rejected as being dependent from claim 11 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 11, 13, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chockalingam (US 20170120416) and as evidenced by ChemSpider (Structures for [2(Methacryloyloxy)ethyl]trimethylammonium methyl sulfate and methacryloyloxyethyl trimethylammonium chloride).
Evidentiary reference ChemSpider discloses that methacryloyloxyethyl trimethylammonium chloride has the following well-known chemical structure: 

    PNG
    media_image1.png
    256
    295
    media_image1.png
    Greyscale

ChemSpider further discloses that [2-(Methacryloyloxy)ethyl]trimethylammonium methyl sulfate has the following well-known chemical structure: 

    PNG
    media_image2.png
    493
    461
    media_image2.png
    Greyscale

 
Regarding claims 1 and 4, Chockalingam discloses a method of forming a polishing pad (P0003; wherein the composite polishing article comprises a polishing pad: P0007, 0093), comprising:
depositing a plurality of composite layers with a 3D printer to reach a target thickness (P0011, 0093), wherein depositing the plurality of composite layers comprises:
dispensing one or more droplets of a curable resin precursor composition onto a support (P0045, 0093-0095, 0132, Fig. 4A), wherein the curable resin precursor composition comprises:

    PNG
    media_image3.png
    131
    296
    media_image3.png
    Greyscale

wherein R is H or CH3, R1, R2, and R3 may be identical or different and may each be, independently of one another, a linear or branched C1 to C8 alkyl group, and wherein R1, R2, and R3 are each independently selected from a C1 to C2 alkyl group (the pre-polymer composition comprises a zeta potential modifier component: P0132; wherein the zeta potential modifier is a cationic monomer such as methacryloyloxyethyl trimethylammonium chloride: P0143-0144; and/or the zeta potential modifier is an acrylate based monomer such as [2-(Methacryloyloxy)ethyl]trimethylammonium methyl sulfate: P0147-0149; wherein the taught methacryloyloxyethyl trimethylammonium chloride and/or [2-(Methacryloyloxy)ethyl]trimethylammonium methyl sulfate reads on the claimed chemical formula: See evidentiary ChemSpider reference above). 
Regarding claims 11 and 13, Chockalingam discloses a method of forming a polishing pad (P0003; wherein the composite polishing article comprises a polishing pad: P0007, 0093), comprising:
depositing a plurality of composite layers with a 3D printer to reach a target thickness (P0011, 0093), wherein depositing the plurality of composite layers comprises:
dispensing one or more droplets of a curable resin precursor composition onto a support (P0045, 0093-0095, 0132, Fig. 4A-C), wherein the curable resin precursor composition comprises:
a first resin precursor component that comprises a multifunctional acrylate oligomer (the pre-polymer composition comprises an oligomer component comprising a multifactional acrylic oligomer: P0132-0134);
a second resin precursor component that comprise a multifunctional acrylate monomer (the pre-polymer composition comprises a monomer component comprising a di-functional acrylate monomer: P0132, 0139, 0141); and 
a cationic monomer (the pre-polymer composition comprises a zeta potential modifier component: P0132; wherein the zeta potential modifier is a cationic monomer such as methacryloyloxyethyl trimethylammonium chloride or [2-(Methacryloyloxy)ethyl]trimethylammonium methyl sulfate: P0147-0149, 0143-0144) having the structure:

    PNG
    media_image3.png
    131
    296
    media_image3.png
    Greyscale


wherein R is H or CH3, R1, R2, and R3 may be identical or different and may each be, independently of one another, a linear or branched C1 to C8 alkyl group and wherein R1, R2, and R3 are each independently selected from a C1 to C2 alkyl group (the taught methacryloyloxyethyl trimethylammonium chloride and/or [2-(Methacryloyloxy)ethyl]trimethylammonium methyl sulfate reads on the claimed chemical structure: See evidentiary ChemSpider reference above); 
exposing the one or more droplets of the curable resin precursor composition to electromagnetic radiation to at least partially cure the curable resin precursor composition (P0100, Fig. 4B); and
repeating the dispensing and exposing to build a 3D-relief on the support (partially cure each dispensed droplet to “fix” its surface properties and dimensional size during the printing process: P0101-0103, Fig. 4B); and
solidifying the plurality of composite layers to form a pad body (P0010, 0064, 0097, 0217).
Regarding claim 18,  Chockalingam further discloses wherein the curable resin precursor composition further comprises a curing agent that comprises a photoinitiator (P0132, 0151-0152).
Regarding claim 19,  Chockalingam further discloses/suggests wherein the cationic monomer is present in a range between 5 wt. % to about 30 wt. % of a total wt. % of the resin precursor composition (the taught zeta potential modifier which reads on the claimed cationic monomer can be present in 10-15 wt. % of a total wt. % of the prepolymer ink composition which is within the claimed wt. % range: P0150 and as applied to claim 11 above). See MPEP §§ 2131.03 and 2144.05.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam as applied to claim 1 above, and further in view of Orilall (US 20160107288) and/or Ganapathiappan (US 20170100817). 
Regarding claims 2 and 8-9, while Chockalingam further discloses to use different compositions and to add additives to provide different properties in the pad (P0011, 0064, 0132), Chockalingam fails to disclose dispensing one or more droplets of a porosity-forming composition onto the support. 
In the same field of endeavor, methods of forming  polishing pads, Orilall discloses the technique of dispensing one or more droplets of a porosity-forming composition onto a support, wherein at least one component of the porosity-forming composition is removable to form the pores in the polishing pad, wherein the porosity-forming composition comprises a porogen such as polyethylene glycol as the porosity-forming additive for the benefit(s) of increasing/controlling porosity, stiffness, surface energy, and/or abrasiveness in the polishing pad (P0039, P0045-0046, Fig. 3). 
In the same field of endeavor, methods of forming  polishing pads, Ganapathiappan discloses the technique of dispensing one or more droplets of a porosity-forming composition onto a support, wherein at least one component of the porosity-forming composition is removable to form the pores in the polishing pad, wherein the porosity-forming composition comprises polyethylene glycol as the porosity-forming agent for the benefit(s) of increasing/controlling porosity as well as thermal and/or mechanical properties in the polishing pad (P0105-0011, 0139-0140, 0146, Figs. 3A and 5A-B). Ganapathiappan further discloses [2-(methacryloyloxy)ethyltrimethylammonium chloride and [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide which intrinsically have similar/related structure to the claimed structure (P0171).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Chockalingam in view of Orilall and/or Ganapathiappan by including a step of dispensing one or more droplets of a porosity-forming composition onto the support, wherein the porosity-forming composition comprises a porosity-forming agent such as polyethylene glycol for the benefit(s) of increasing/controlling thermal and/or mechanical properties such as porosity, stiffness, surface energy, and/or abrasiveness as suggested by Orilall and/or Ganapathiappan. 
Regarding claim 10, Ganapathiappan further discloses the steps of partially curing the dispensed one or more droplets of the curable resin precursor composition and the dispensed one or more droplets of the porosity-forming composition prior to exposing the dispensed one or more droplets of the curable resin precursor composition and the dispensed one or more droplets of the porosity-forming composition to at least one of an annealing processing, a rinsing process, or both for the benefit(s) of removing the porosity-forming agent (P0145). It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Chockalingam in view of Ganapathiappan by including rinsing and/or annealing step(s) after a curing step for the benefit(s) of allowing/facilitating removal of the porosity-forming agent.
Claim(s) 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam in view of Orilall and/or Ganapathiappan as applied to claim 2 above, and further in view of Yudovin-Farber (US 20180295728). 
Note: Iwano, Kiyosada, and/or an additional reference can be applied in addition or in lieu of Yudovin-Farber.
Regarding claims 3 and 7, Chockalingam fails to disclose wherein  X− is selected from OH−, CH3COO−, CF3COO−, CH3SO3−, or CF3SO3−.  However, Chockalingam further discloses/suggests that the anion X- is modifiable (P0144, 0149, and as applied to claim 1 above) and a person of ordinary skill in the art would have recognized that CH3SO3− is an exchangeable anion with the taught methyl sulfate anion CH3SO4− based on their chemical similarity and functionality. 
Additionally, in an analogous art, 3D printing methods and/or compositions (P0004), Yudovin-Farber discloses that halide anions such as Cl−, alkyl sulfate anions RSO4− such as CH3SO4−,  and alkyl sulfonate anions RSO3− such as methane sulfonate anion (i.e. CH3SO3- ) are exchangeable counter anions for identical/similar cationic acrylic monomers (P0026, 0100-0109). 

    PNG
    media_image4.png
    342
    466
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Chockalingam in view of Yudovin-Farber by substituting the Cl- or CH3SO4− with CH3SO3- as these are known/predictably exchangeable counter anions. 
Regarding claim 5, Chockalingam further discloses wherein R1 and R2 are CH3, but  
Chockalingam fails to disclose wherein R3 is CH2CH3 (See trimethyl groups shown in the chemical formulas above in claim 1 above). In other words, Chockalingam discloses wherein R3 is CH3 whereas the claimed invention requires wherein R3 is CH2CH3. 
However, a person of ordinary skill in the art would have recognized that CH2CH3 is an exchangeable alkyl group with the taught CH3 based on their chemical similarity and functionality. 
Yudovin-Farber further discloses that CH3 and CH2CH3 are exchangeable alkyl groups for identical/similar cationic acrylic monomers (P0100-0109; wherein R2-R4 are each independently a C1-4 alkyl: P0103). 

    PNG
    media_image4.png
    342
    466
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Chockalingam in view of Yudovin-Farber by substituting  CH3 of the R3/methyl group with CH2CH3 as these are known/predictably exchangeable alkyl groups. 
Note: Iwano, Kiyosada, and/or an additional reference can be applied in addition or in lieu of Yudovin-Farber.
Claim(s) 12, 14, and 16 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam as applied to claim 11 above, and further in view of Yudovin-Farber (US 20180295728). 
Regarding claims 12 and 16, Chockalingam fails to disclose wherein  X− is selected from OH−, CH3COO−, CF3COO−, CH3SO3−, or CF3SO3−.  However, Chockalingam further discloses/suggests that the anion X- is modifiable (P0144, 0149, and as applied to claim 1 above) and a person of ordinary skill in the art would have recognized that CH3SO3− is an exchangeable anion with the taught methyl sulfate anion CH3SO4− based on their chemical similarity and functionality. 
Additionally, in an analogous art, 3D printing methods and/or compositions (P0004), Yudovin-Farber discloses that halide anions such as Cl−, alkyl sulfate anions RSO4− such as CH3SO4−,  and alkyl sulfonate anions RSO3− such as methane sulfonate anion (i.e. CH3SO3- ) are exchangeable counter anions for identical/similar cationic acrylic monomers (P0026, 0100-0109). 

    PNG
    media_image4.png
    342
    466
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Chockalingam in view of Yudovin-Farber by substituting the Cl- or CH3SO4− with CH3SO3- as these are known/predictably exchangeable counter anions. 
Regarding claim 14, Chockalingam further discloses wherein R1 and R2 are CH3, but  
Chockalingam fails to disclose wherein R3 is CH2CH3 (See trimethyl groups shown in the chemical formulas above in claim 1 above). In other words, Chockalingam discloses wherein R3 is CH3 whereas the claimed invention requires wherein R3 is CH2CH3. 
However, a person of ordinary skill in the art would have recognized that CH2CH3 is an exchangeable alkyl group with the taught CH3 based on their chemical similarity and functionality. 
Yudovin-Farber further discloses that CH3 and CH2CH3 are exchangeable alkyl groups for identical/similar cationic acrylic monomers (P0100-0109; wherein R2-R4 are each independently a C1-4 alkyl: P0103). 

    PNG
    media_image4.png
    342
    466
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Chockalingam in view of Yudovin-Farber by substituting CH3 of the R3/methyl group with CH2CH3 as these are known/predictably exchangeable alkyl groups. 
	Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Ganapathiappan (WO 2017066077 – of record) discloses a 3D printing method of forming a polishing pad (Abstract, Fig. 3A-B, and accompanying text), the method comprising the steps of partial curing during printing and fully curing/annealing post curing (P0192, claim 16), and wherein alkyl sulphates and alkyl sulphonates are known exchangeable anions (P0227);
Bajaj (US 20160136787 – of record) discloses a 3D printing method of forming a polishing pad (Abstract, Figs. 3A-B, and accompanying text);
Bajaj (US 20130283700 – of record) discloses a 3D printing method of forming a polishing pad (Abstract, Fig. 3, and accompanying text);
Murugesh (US 9993907 – of record) discloses a 3D printing method of forming a polishing pad (Abstract, Fig. 3A-E, and accompanying text); 
Iwano (English machine translation of JP 2016023209 - of record) discloses cationic acrylic monomer similar to the claimed structure and discloses that CH3 and CH2CH3 are exchangeable alkyl groups in the monomer structure (Abstract, P0001, and formula of the disclosed monomer in the original document); 

    PNG
    media_image5.png
    478
    584
    media_image5.png
    Greyscale

Kiyosada (US 20180291219) discloses a curable composition used in additive manufacturing (P0001) comprising a cationic monomer similar to the claimed structure (P0032, 0042-0046); and/or
Kiyosada (JP2017078123A with English machine translation – of record) discloses a curable composition used in additive manufacturing (P0001) comprising a cationic monomer (B) having structure/formula (3) similar to the claimed structure (P0014, P0021). Kiyosada further discloses that Cl−, OH−, CH3COO−, and CH3SO3− are suitable/exchangeable counter anions (P0019). Kiyosada further discloses that CH3 and CH2CH3 are known/suitable exchangeable alkyl groups monomer structures (P0016 and claim 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Primary Examiner, Art Unit 1743